DETAILED ACTION
Note: The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s arguments in the appeal brief filed on June 4, 2021 were received and fully considered. Upon further consideration, Examiner is of the opinion that the application is in condition for allowance. See below for more detail.

Election/Restrictions
This application is in condition for allowance except for the presence of claims 15-28 directed to claims non-elected without traverse.  Accordingly, claims 15-28 have been cancelled.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance:
Claims 1-14 are allowable over the prior art of record for the reasons set forth in the previous office action. Upon further consideration and in view of the arguments set forth in the appeal brief, Examiner is of the opinion that the claimed invention is patent eligible under 35 USC 101. The claimed invention, when considered as an ordered combination, is not believed to recite a judicial exception. There is no explicit mathematical calculations being recited, while the claimed invention recites “a first deep learning model... comprises a multimodal neural network including a plurality of 
As there are no other rejections, claims 1-14 are in condition for allowance.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PUYA AGAHI whose telephone number is (571)270-1906.  The examiner can normally be reached on M-F 8 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jason M Sims can be reached on 5712727540.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  






/PUYA AGAHI/Primary Examiner, Art Unit 3791